DETAILED ACTION
This is an office action based on a request for continued examination under 37 CFR 1.114 filed on January 18, 2022. 
Claims 1-11 were previously allowed.
Claims 1-5 and 10-11 have been amended.
Claims 1-11 are allowed.

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to a printing apparatus capable of counting the number times of printing, a method for controlling the printing apparatus and a storage medium (see original disclosure, i.e. para. 1 and etc.).
With regard to Claim 1	, the closest prior arts of record, Ochiai, discloses an invention relates to “… a processing apparatus, a processing method, a program for implementing the method, and a storage medium storing the program, and more particularly to a processing apparatus and a processing method for processing data received according to a predetermined  the additional required limitation of “…wherein, if a state of the third setting displayed on the setting screen is the OFF state when a user changes a state of the first setting displayed on the setting screen from the OFF state to the ON state,-2-Amendment for Application No.: 17/327492 Attorney Docket: 10138603US05the state of the third setting displayed on the setting screen is automatically changed from the OFF state to the ON state, and wherein, if a state of the third setting displayed on the setting screen is the OFF state when the user changes a state of the second setting displayed on the setting screen from the OFF state to the ON state, the state of the third setting displayed on the setting screen is automatically changed from the OFF state to the ON state”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-9, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 10	, the closest prior arts of record, Ochiai, discloses an invention relates to “… a processing apparatus, a processing method, a program for implementing the method, and a storage medium storing the program, and more particularly to a processing apparatus and a processing method for processing data received according to a predetermined protocol such as HTTP (Hypertext Transfer Protocol), a program for implementing the method, and a storage medium storing the program”, and i.e. in Fig. 15, further disclose an example of a screen for setting an IPP print function and etc.; however, the teachings of Ochiai, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein, if a state of the third setting displayed on the setting screen is the OFF state when ”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claim 11, the closest prior arts of record, Ochiai, discloses an invention relates to “… a processing apparatus, a processing method, a program for implementing the method, and a storage medium storing the program, and more particularly to a processing apparatus and a processing method for processing data received according to a predetermined protocol such as HTTP (Hypertext Transfer Protocol), a program for implementing the method, and a storage medium storing the program”, and i.e. in Fig. 15, further disclose an example of a screen for setting an IPP print function and etc.; however, the teachings of Ochiai, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…wherein, if a state of the third setting displayed on the setting screen is the OFF state when a user changes a state of the first setting displayed on the setting screen from the OFF state to the ON state, the state of the third setting displayed on the setting screen is automatically changed from the OFF state to the ON state, and wherein, if a state of the third setting displayed on the setting screen is the OFF state when the user changes a state of the second setting displayed on the setting screen from the OFF state to the ON state-7-Amendment for Application No.: 17/327492Attorney Docket: 10138603US05, the state of the third setting displayed on the setting screen is automatically changed from the OFF state to the ON state”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JACKY X ZHENG/Primary Examiner, Art Unit 2675